ORDER
Per Curiam
Sandra Stanton appeals from the judgment denying her Rule 29.15 motion for post-conviction relief after she was convicted of second-degree murder, first-degree endangering the welfare of a child, and abuse of a child resulting in death. Stanton contends the motion court clearly erred in denying post-conviction relief because her trial counsel was ineffective for failing to object to prior bad acts evidence. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b)